  Case 18-17465         Doc 40        Filed 10/11/18 Entered 10/11/18 16:54:36       Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 18 B 17465
         Tanya Washington,                      )     HON. Timothy A. Barnes
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

       Please take notice that on November 1, 2018, at 9:30 a.m. I shall appear before the Honorable
Timothy A. Barnes in Courtroom 744 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion
and you may appear if you so choose.



                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
October 11, 2018.


/s/ Roger Leshinsky ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local    18-17465 Doc 40 Capital
                       noticing                FiledOne10/11/18
                                                         Auto Finance,Entered
                                                                       a division 10/11/18
                                                                                  of Capi  16:54:36      Desc
                                                                                              U.S. Bankruptcy     Main
                                                                                                               Court
0752-1                                            Document           Page
                                             4515 N Santa Fe Ave. Dept. APS  2  of 5          Eastern Division
Case 18-17465                                Oklahoma City, OK 73118-7901                     219 S Dearborn
Northern District of Illinois                                                                 7th Floor
Chicago                                                                                       Chicago, IL 60604-1702
Thu Oct 11 16:49:21 CDT 2018
American InfoSource LP (agent for Midland Fu American InfoSource LP (agent for Verizon)       CACH LLC
PO Box 268941                                PO Box 248838                                    1001 E Chicago Ave
Oklahoma City, OK 73126-8941                 c/o Amanda Matchett                              Suite 121
                                             Oklahoma City, OK 73124-8838                     Naperville, IL 60540-5500


CAP1/CBELA                                     CAPITAL ONE AUTO FINAN                          CAPITAL ONE BANK (USA), N.A. - CABELA’S
4800 NW 1ST ST STE 300                         3901 DALLAS PKWY                                PO BOX 82609
LINCOLN, NE 68521-4463                         PLANO, TX 75093-7864                            LINCOLN, NE 68501-2609



CAPITALONE                                     CMRE. 877-572-7555                              Capital One Auto Finance
c/o Pollack & Rosen, P.C                       3075 E IMPERIAL HWY STE                         a division of Capital One NA
1825 Barrett Lakes Blvd Suite 510              BREA, CA 92821-6733                             c/o AIS Portfolio Services LP
Kennesaw, GA 30144-7519                                                                        4515 N Santa Fe Ave Dept APS
                                                                                               Oklahoma City, OK 73118-7901

Capital One Auto Finance, a division of Capi   Capital One Bank (USA), N.A.                    City Of Chicago Department of Finance
AIS Portfolio Services, LP                     By American InfoSource LP as agent              C/O Arnold Scott Harris P.C.
4515 N Santa Fe Ave. Dept. APS                 PO Box 71083                                    111 W Jackson Blvd Suite 600
Oklahoma City, OK 73118-7901                   Charlotte, NC 28272-1083                        Chicago, IL 60604-3517


City of Calumet City                           City of Chicago Department of Revenue           City of Country Club Hills
Municipal Collections of America Inc           121 North LaSalle Street                        PO Box 7690
3348 Ridge Road                                Chicago, IL 60602-1252                          Carol Stream, IL 60197-7690
Lansing IL 60438-3112


Cook County Treasurer’s Office                 Cook County Treasurer’s office                  HARRIS
118 North Clark Street - Room 112              Po Box 805438                                   111 WEST JACKSON BOULEVARD SUITE 400
Chicago, IL 60602-1590                         Chicago, IL 60680-4155                          CHICAGO, IL 60604-4135



(p)INTERNAL REVENUE SERVICE                    MCSI Collection Agency                          MUNICOLLOFAM
CENTRALIZED INSOLVENCY OPERATIONS              PO Box 327                                      3348 RIDGE ROAD
PO BOX 7346                                    Palos Heights, IL 60463-0327                    LANSING, IL 60438-3112
PHILADELPHIA PA 19101-7346


NORDSTROM/TD BANK USA                          PENTAGON FEDERAL CR UN                          PERITUS PORTFOLIO SERVICES II / WOLLEMI
PO BOX 6555                                    P O BOX 1432                                    PO BOX 141419
ENGLEWOOD, CO 80155-6555                       ALEXANDRIA, VA 22313-1432                       IRVING, TX 75014-1419



(p)PORTFOLIO RECOVERY ASSOCIATES LLC           Park of River Oaks Condominium Association      Park of River Oaks Condominium Association 1
PO BOX 41067                                   175 N Archer Ave                                c/o Kovitz Shifrin Nesbit
NORFOLK VA 23541-1067                          Mundelein, IL 60060-2301                        175 N. Archer Ave.
                                                                                               Mundelein, IL 60060-2301
Park of River Oaks Case   18-17465
                   Homeowners Association Doc 40 SYNCHRONY
                                                   Filed 10/11/18
                                                           BANK            Entered 10/11/18 16:54:36
                                                                                               The Park of Desc   Main
                                                                                                           River Oaks  Homeowners Associatio
175 N. Archer Ave                                     Document           Page
                                                 c/o Weinstein & Riley, PS      3 of 5         c/o Kovitz Shifrin Nesbit
Mundelein, IL 60060-2301                         2001 Western Ave., Ste 400                    175 North Archer Avenue
                                                 Seattle, WA 98121-3132                        Mundelein, IL 60060-2301


UNITED STATES DEPARTMENT OF EDUCATION                USDOE/GLELSI                                         Village of Olympia Fields
CLAIMS FILING UNIT                                   PO Box 8973                                          Municipal Collections of America Inc
PO BOX 8973                                          Attn: Mary Moua                                      3348 Ridge Road
MADISON, WI 53708-8973                               Madison, WI 53708-8973                               Lansing IL 60438-3112


Hilary L Jabs                                        Marilyn O Marshall                                   Patrick S Layng
The Semrad Law Firm, LLC                             224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
20 S Clark St                                        Chicago, IL 60604-2503                               219 S Dearborn St
#28                                                                                                       Room 873
Chicago, IL 60603-1811                                                                                    Chicago, IL 60604-2027

Rodion Leshinsky                                     Tanya Washington
The Semrad Law Firm, LLC                             18721 Castle Dargan Drive
20 S. Clark Street, 28th Floor                       Country Club Hills, IL 60478-5827
Chicago, IL 60603-1811




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


IRS                                                  PORTFOLIO RECOVERY ASSOCIATES LLC
Irs Mail Stop 4100 P-3                               PO Box 41067
Kansas City, MO 64999                                Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Homewood Shores Condominium Association           (u)Park of River Oaks Condominium Association        (u)Park of River Oaks Homeowners Association




End of Label Matrix
Mailable recipients      40
Bypassed recipients       3
Total                    43
 Case 18-17465         Doc 40    Filed 10/11/18 Entered 10/11/18 16:54:36            Desc Main
                                   Document     Page 4 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 18 B 17465
         Tanya Washington,                    )       HON. Timothy A. Barnes
                                              )       CHAPTER 13
         DEBTOR.                              )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Tanya Washington, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13
Plan, Debtor states the following:

         1. On June 19, 2018, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. This Honorable Court confirmed the Debtor’s Chapter 13 Plan on September 6, 2018.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 103.75% of their

            allowed claims.

         4. The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $2,500.00 monthly for 60 months.

         5. Debtor respectfully requests this Honorable Court to amend Part 3.1 of the Chapter 13

            Plan to (1) add creditor Homewood Shores Condominium Association; (2) list their

            collateral property as 820 Elder Rd, Homewood, IL 60430; (3) provide a current

            installment payment of $277.90 paid by the Trustee; (4) list the amount of arrearage as

            $6,505.05; (5) Provide an interest rate of 0%; (6) list the monthly payment on arrearage

            as $110.00 per month and; (7) provide $23,179.05 as the estimated total payments made

            by the trustee.
  Case 18-17465       Doc 40     Filed 10/11/18 Entered 10/11/18 16:54:36           Desc Main
                                   Document     Page 5 of 5


       6. Debtor further requests this Honorable Court to increase the current Chapter 13 plan

           payment to $2,900.00 per month.

       7. Debtor is in a position to proceed with the instant case.

       8. Debtor filed the instant case in good faith and intends to complete the plan of

           reorganization.

       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order amending Part 3.1 of the Chapter 13 Plan to

           (1) add creditor Homewood Shores Condominium Association; (2) list their collateral

           property as 820 Elder Rd, Homewood, IL 60430; (3) provide a current installment

           payment of $277.90 paid by the Trustee; (4) list the amount of arrearage as $6,505.05;

           (5) Provide an interest rate of 0%; (6) list the monthly payment on arrearage as $110.00

           per month and; (7) provide $23,179.05 as the estimated total payments made by the

           trustee; and

       B. That this Honorable Court enter an Order increasing the current Chapter 13 plan

           payment to $2,900.00 per month; and

       C. For such other and further relief as the Court deems fair and proper.



Respectfully submitted,

/s/ Roger Leshinsky ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
